Citation Nr: 0211623	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  96-09 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include arthritis.

2.  Entitlement to service connection for residuals of a 
fracture of the left femur.

3.  Entitlement to service connection for residuals of a 
fracture of the left knee.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from June 1970 to 
June 1973, from April 1987 to July 1987, and from February 
1991 to July 1991.  He also had various periods of duty in 
the Connecticut and Alabama Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision.  It was 
remanded by the Board in June 1997, October 1998, and 
November 2000 for additional development, and the case has 
now returned to the Board for appellate review.  


FINDINGS OF FACT

1.  A preponderance of the competent evidence of record is 
against a finding that the veteran has a current right hip 
condition, including arthritis, which arose as a result of 
service, or was manifested to a compensable degree within one 
year of discharge from active duty.  

2.  A preponderance of the competent evidence of record is 
against a finding that the veteran has a current left femur 
condition which arose as a result of service.

3.  A preponderance of the competent evidence of record is 
against a finding that the veteran has a current left knee 
condition which arose as a result of service.


CONCLUSIONS OF LAW

1.  Service connection for a right hip condition, including 
arthritis, is not warranted. 38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.306, 3.307, 3.309 (2001). 

2.  Service connection for residuals of left femur fracture 
is not warranted.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306, 
3.307, 3.309 (2001). 

3.  Service connection for residuals of left knee fracture is 
not warranted. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.303, 3.306, 
3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a) (2001).  In seeking VA disability 
compensation, the veteran seeks to establish that a current 
disability results from disease or injury incurred in or 
aggravated by active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002). 

The term "active military, naval, or air service" includes, 
in pertinent part, "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. 
§ 101(24) (West Supp. 2002) (emphasis added); see also 38 
C.F.R. § 3.6(a) (2001).  The term "active duty for 
training" includes, in pertinent part, certain full time 
duty in the Army National Guard, specifically, full time duty 
under section 316, 502, 503, 504, or 505 of title 32, United 
States Code.  38 U.S.C.A. § 101(22) (West 1991); see also 38 
C.F.R. § 3.6(c)(3) (2001).  Service as a member of the Army 
National Guard of any State is considered "'inactive duty 
training'" when it is "duty (other than full-time duty) 
under sections 316, 502, 503, 504, or 505 of title 32," 
United States Code.  38 U.S.C.A § 101(23) (West 1991); 38 
C.F.R. § 3.6(d)(4) (2001).

In this case, three DD Forms 214 of record verify that the 
veteran had active duty from June 1970 to June 1973, from 
April 1987 to July 1987, and from February 1991 to July 1991.  
The DD Form 214 showing discharge from active duty in July 
1991 shows that the veteran had 4 years, 5 months, and 11 
days of active service and 16 years, 4 months, and 15 days of 
inactive service. 

The veteran essentially claims that in February 1986, while 
on active duty for training with the Alabama National Guard, 
he seriously injured his left femur and left knee in an 
automobile accident.  He reportedly was hospitalized for 26 
days at Spring Hill Memorial Hospital in Mobile, Alabama, 
which was followed by four to five months of recovery 
(supervised by a private physician).  He is seeking service 
connection for residuals of fractures of the left femur and 
of the left knee.  

The veteran is also seeking service connection for arthritis 
of the right hip, although it is unclear whether he relates 
this condition to the automobile accident or to other periods 
of active duty or active duty for training.  In any case, he 
asserts that while getting treatment for a hernia in March 
1994, he was told by a physician that he had arthritis of the 
right hip.  

Finally, the veteran has also asserted that all three 
conditions (of the left femur, left knee, and right hip) were 
aggravated during his last period of active duty (from 
February 1991 to July 1991). 

Service medical records reveal that at a pre-induction 
examination in April 1970, the veteran denied any history of 
arthritis or rheumatism, bone, joint or other deformity, 
lameness, loss of leg, "trick" or locked knee.  On 
examination, lower extremities were normal.  At an April 1973 
separation examination, his lower extremities and "other 
musculoskeletal" were normal.  At a March 1979 enlistment 
examination for the Utah National Guard, the veteran 
continued to deny any history of arthritis or rheumatism, 
bone, joint or other deformity, lameness, loss of leg, 
"trick" or locked knee.  Examination was normal.  

The veteran underwent a quadrennial examination in June 1987, 
while serving on active duty.  In conjunction with this 
examination, he reported that he had fractured his left femur 
and shattered his left knee cap in a car accident which 
occurred on February 1, 1986.  He apparently had been treated 
for these injuries at Spring Hill Memorial Hospital, and by a 
private orthopedic specialist.  On examination, a slight 
right inguinale hernia was noted.  There was no abnormalities 
of the lower extremities or "other musculoskeletal" found.     

The claims file includes a September 1989 memorandum prepared 
by a private physician affiliated with the Norwich Orthopedic 
Group in Norwich, Connecticut.  The physician noted that the 
veteran had been in an automobile accident two years before, 
suffering a fracture of his left femur and left patella.  
This was treated by intramedullary rodding of the femur and 
the rod had subsequently been removed.  He also underwent a 
partial patellectomy with repair of the patellar tendon.  
Since then, he had generally done quite well, although he 
apparently had problems with squatting and running.  The 
physician diagnosed the veteran as having a healed left femur 
fracture, and status post left partial patellectomy.  The 
prognosis was good, although it was noted that he might 
develop some arthritis involving his patellofemoral joint.

In November 1989, the veteran was given a temporary profile 
of no running or deep knee bends due to post partial 
patellectomy.  He underwent an examination by the Connecticut 
National Guard in May 1990.  He again reported that he had 
been injured in a 1986 automobile accident.  A scar on the 
left knee and left hip was found on examination, which was 
otherwise normal.  In August 1990, he was given a permanent 
profile of no running, deep knee bends, or squatting, due to 
post partial patellectomy.  In June 1991, he underwent a 
release from active duty examination, which was normal. 

Often when a veteran is injured in connection with service in 
the National Guard, a line-of-duty investigation is 
conducted.  However, in this case, the February 1986 
automobile accident was merely noted as history reported by 
the veteran on the 1987 examination report.  There is nothing 
in the veteran's service medical records to indicate that 
this accident occurred while on active duty, active duty for 
training, or inactive duty training.  In fact, service 
records associated with the claims file do not reflect that 
the veteran had active duty, active duty for training, or 
inactive duty training in February 1986.  Rather, pertinent 
service documents reflect that the veteran had active duty, 
active duty for training or "full time training duty" 
during the following periods: January 12 - 21, 1985, March 2 
- 3, 1985, March 8 - 31, 1985, May 1 - 20, 1985, June 28 - 
July 12, 1986, April 24 - June 10, 1987, June 11, 1987 - July 
31, 1987, and November 15 - 20, 1987.  There are no records 
indicating that any line-of-duty investigation was conducted 
in this case or that the accident occurred while the veteran 
was on active duty for training or inactive duty training.  
Moreover, the veteran has not alleged that any line-of-duty 
determination was made by the National Guard following his 
1986 motor vehicle accident.

Moreover, while service medical records do show that the 
veteran was given a temporary profile in 1989 as a result of 
injuries sustained in the accident and was placed on a 
permanent profile by the National Guard in 1990, there is no 
medical evidence or opinion that he actually aggravated any 
underlying condition of the right hip, left femur, or left 
knee during any of his periods of active duty.  Thus, service 
connection is not warranted for any of these conditions on 
the basis of aggravation.  See 38 C.F.R. § 3.306 (2001).

A veteran may also be granted service connection for 
arthritis of the right hip, although not otherwise 
established as incurred in service, if such arthritis is 
manifested to a 10 percent degree within one year following 
service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2001).  However, there is no 
evidence in this case that the veteran was treated for or 
diagnosed as having arthritis of the right hip in service or 
within one year of his various discharges from active duty.  
Indeed, the first x-ray finding of degenerative arthritis of 
the right hip is dated in March 1995, over three years after 
the veteran's July 1991 separation from active duty.  

Where, as in this case, chronicity of a disease is not shown 
in service, service connection may be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. 
§ 3.303(b) (2001).  A report of a March 1995 VA general 
medical examination contains diagnoses of chronic arthralgia 
of multiple joints, both hips, and left knee, and a history 
of auto accident and fracture of the left femur.  As noted 
above, an x-ray of the right hip revealed mild to moderate 
degenerative joint disease.  An x-ray of the left femur 
revealed an old healed fracture of the proximal third and 
distal third of the femur.  However, there is no evidence 
that the veteran sought treatment for these conditions after 
his discharges from active duty.  Due to the obvious lack of 
"continuity of symptomatology" between any current 
condition of the right hip, left femur, or left knee, and any 
such conditions noted in service (to the extent that they 
were noted), service connection is not warranted under 38 
C.F.R. § 3.303(b). 

The veteran may nevertheless establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

In this case, although the veteran was diagnosed as having 
chronic arthralgia of multiple joints, both hips, and left 
knee, a history of auto accident and fracture of the left 
femur, and arthritis of the right hip, there is no competent 
medical evidence that any condition of the right hip, left 
femur, or left knee is related to service (including the 
reported accident of 1986, assuming arguendo that this 
accident occurred while on active duty for training or 
inactive duty training).  In evaluating a claim, we may 
consider only independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support our conclusions.  Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  Moreover, as sincerely as the veteran may believe 
in the validity of his claims, only a medical professional is 
competent to address issues of etiology and causation of 
disease, and the veteran is not such an individual.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"). 

Based upon the competent evidence of record, and for the 
reasons discussed above, the Board finds that the veteran's 
right hip, left femur, and left knee conditions were neither 
incurred in nor aggravated by active military service, active 
duty for training, or inactive duty training.  The Board also 
finds that there is not an approximate balance of positive 
and negative evidence as to invoke the reasonable-
doubt/benefit-of-the-doubt rule. 

II. Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which, if any, will be 
retrieved by the Secretary).  The substantial completeness of 
the veteran's application for service connection is not at 
issue, as he filed a VA Form 21-526 (Veteran's Application 
for Compensation or Pension) in August 1994.  

In September 1995, the RO sent the veteran a rating decision 
and a letter referencing the evidence needed to establish 
service connection.  A statement of the case was sent in 
January 1996.  In June 1997, the veteran was sent a copy of 
the Board's June 1997 remand and a detailed letter from the 
RO concerning needed evidence (including medical records).  
In an August 1997 memorandum, he stated that he did not have 
the requested records, but suggested that they might be 
available from the Connecticut National Guard.  The RO 
requested the records from the Connecticut National Guard, 
which responded in September 1997.  A supplemental statement 
of the case was sent to the veteran in November 1997.

The veteran was sent a copy of the Board's October 1998 
remand, and another letter from the RO in November 1998 
(which discussed needed evidence and asked for the veteran's 
assistance).  He was given another supplemental statement of 
the case in June 2000.  He also was sent a copy of the 
Board's November 2000 remand.  In December 2000, the RO sent 
him another detailed letter about the evidence needed to 
substantiate his claim and asked for his assistance 
(including requesting records from Spring Hill Memorial 
Hospital or the Norwich Orthopedic Group).  The RO also sent 
him a follow-up letter in April 2001.  The veteran did not 
respond to either letter.  Another supplemental statement of 
the case was issued in June 2002.  

Thus, in the course of this appeal, the veteran has been sent 
a rating decision, a statement of the case, two supplemental 
statement of the case, three Board remands, and five letters 
from the RO discussing evidence and assistance needed to 
establish his claim for service connection.  Together, these 
numerous documents have listed the evidence considered, the 
legal criteria for determining whether service connection 
could be granted, and the analysis of the facts as applied to 
those criteria, thereby abundantly informing the veteran of 
the information and evidence necessary to substantiate his 
claims for service connection.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The record shows that the RO requested and obtained the 
veteran's service medical records, and requested records from 
National Personnel Records Center (which indicated it had 
none), the National Archives and Records Administration 
(which indicated it had none), and the National Guard in 
Connecticut (which sent records) and Alabama (which sent 
records).  The veteran has not indicated that there are any 
outstanding records to be considered.  

On his January 1996 Form 9, the veteran asked for a hearing 
at the RO before a local hearing officer.  In a March 1996 
letter, he was informed that this hearing was scheduled for 
May 21, 1996.  The veteran failed to appear for this hearing.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  In this case, the veteran was given a 
general VA medical examination in March 1995. 

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case a fourth time to the 
RO, or to otherwise conduct any other development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


ORDER

Entitlement to service connection for a right hip disability, 
to include arthritis, is denied.

Entitlement to service connection for residuals of a fracture 
of the left femur, is denied.

Entitlement to service connection for residuals of a fracture 
of the left knee, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

